
	
		III
		110th CONGRESS
		1st Session
		S. RES. 264
		IN THE SENATE OF THE UNITED STATES
		
			July 9, 2007
			Mr. Vitter submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Expressing the sense of the Senate upon the
		  50-year anniversary of Hurricane Audrey.
	
	
		Whereas on June 27, 1957, Hurricane Audrey made landfall
			 with winds of 145mph and 12-foot storm surges;
		Whereas Hurricane Audrey ranks as the 7th deadliest
			 hurricane to strike the United States in modern record keeping with an
			 estimated 526 lives lost;
		Whereas Hurricane Audrey ranks as the 2nd deadliest
			 hurricane to strike Louisiana, only behind Hurricane Katrina in 2005;
			 and
		Whereas Hurricane Audrey caused damage in excess of
			 $120,000,000 and destroyed more than 90 percent of the buildings in Cameron and
			 Vermillion Parishes: Now, therefore, be it
		
	
		That the Senate—
			(1)commemorates the
			 life of each individual who died as a result of Hurricane Audrey;
			(2)extends its
			 deepest condolences to the victims of this tragic disaster, as well as to their
			 families, friends, and loved ones;
			(3)commits to
			 support victims of hurricanes and other natural disasters;
			(4)honors and
			 expresses gratitude to members of the Armed Forces, law enforcement personnel,
			 first responders, and others who have bravely and faithfully participated in
			 the rescue, response, and rebuilding of areas affected by Hurricane Audrey;
			 and
			(5)declares June 27,
			 2007, to be a National Day of Remembrance, in commemoration of the 50-year
			 Anniversary of Hurricane Audrey on June 27, 1957.
			
